EVERETT, Chief Judge
(dissenting):
The Uniform Code requires that the record of a general court-martial be submitted to the staff judge advocate for “his written opinion thereon.” Article 61, Uniform Code of Military Justice, 10 U.S.C. § 861. The same requirement applies to the record of a special court-martial where the sentence, as approved by the convening authority, includes a bad-conduct discharge. Article 65(b), UCMJ, 10 U.S.C. § 865(b). Paragraph 85b of the Manual for Courts-Martial, United States, 1969 (Revised edition), amplifies the statutory requirement by prescribing that the staff judge advocate’s
review will include a summary of the evidence in the case, his opinion as to the adequacy and weight of the evidence and the effect of any error or irregularity respecting the proceedings, and a specific recommendation as to the action to be taken. Reasons for both the opinion and the recommendation will be stated.
(Emphasis added).
In the case at hand, the staff judge advocate provided tabular information as to the sentences adjudged in related cases. Also, he recommended that the sentence adjudged here be approved by the convening authority. Unfortunately, he failed to relate these two elements of the review and to explain why — despite the much more lenient sentences imposed on the accused in related cases — Olinger should not receive sentence relief. There are many reasons which might be advanced to sustain the recommendation; we heard several of them during oral argument by appellate government counsel. However, the Manual requires that the staff judge advocate present his “[rjeasons” for his recommendation. Cf. United States v. Kent, 9 M.J. 836 (A.F.C.M.R.1980).
I am realistic enough to recognize that convening authorities in many instances do not have time available to read all the details of a lengthy staff judge advocate’s review; probably a convening authority often relies chiefly on an oral summary of the review by his staff judge advocate. However, the Manual requirements serve to assure that the staff judge advocate — or typically a subordinate in his office who drafts the review for the staff judge advocate— has thought through the issues raised in a case. If the review contains a reason for a legal conclusion or for a sentence recommendation, at least there is an assurance that someone in the staff judge advocate’s office has gone through the process of reasoning why that particular conclusion should be reached or that recommendation should be made. Hopefully, if someone has thought seriously about the advice to be given, the likelihood is increased that the convening authority will receive sound, rather than faulty, advice — whether or not the convening authority chooses to go into the specifics of the review. Since I conclude that in the case at hand the intent of the Manual was not complied with, I would send the case back for the completion of an adequate review.